936 F.2d 567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MANAGEMENT SCIENCE AMERICA INCORPORATED, Plaintiff-Appellee,v.Keith McMULA, a/k/a Keith McMuya, a/k/a Kabaya Muy Nkongolo,individually and in his official capacity as representativeof Management Systems Automation, Incorporated,Defendant-Appellant,andManagement Systems Automation, Incorporated, Defendant.
No. 90-3188.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1991.Decided July 8, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-90-380-R)
Keith McMula, appellant pro se.
Amy Berman Jackson, William Daniel Quarles, Karl Anthony Racine, Venable, Baetjer, Howard & Civiletti, Washington, D.C., for appellee.
D.Md.
DISMISSED.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Pursuant to the Maryland Uniform Trade Secrets Act, Secs. 11-1201 et seq., Management Science America, Inc.  (hereinafter MSA) sought a temporary restraining order, preliminary injunction, and permanent injunction against Keith McMula, individually and in his capacity as representative of Management Systems Automation, Inc.  MSA sought these orders to prevent further copyright infringement and trade secret appropriation of its computer software.  The district court granted a temporary restraining order and issued a preliminary injunction.  Next, the district court issued a permanent injunction and entered default against the defendants for failure to plead or otherwise defend.


2
McMula filed a motion in arrest of judgment and request for hearing.  Interpreting this motion as a motion to set aside the default, the district court denied the motion and referred the case to the magistrate judge for a determination of damages.  McMula seeks to appeal the district court's order denying this motion.  The district court ratified and affirmed the magistrate judge's recommendation for damages.  McMula did not appeal from the final damage award.


3
Although this case was not final when the notice of appeal was filed, we nevertheless have jurisdiction to review this appeal.  The denial of McMula's motion in arrest of judgment is appealable because the order McMula sought to set aside included the entry of a permanent injunction.  The denial of a motion which seeks in part to set aside an award of injunctive relief is appealable under 28 U.S.C. Sec. 1292(a)91).  Kerwit Med.  Products, Inc. v. N. & H. Instruments, Inc., 616 F.2d 833, 836 (5th Cir.1980).  See Inmates of Allegheny County Jail v. Wecht, 754 F.2d 120, 127 (3d Cir.1985).


4
Our review of the record and the district court's opinion discloses that this appeal is without merit in regard to the motion to set aside the permanent injunction entered after McMula's default.  We note the district court's certification, in accordance with 28 U.S.C. Sec. 1915(a), that McMula's appeal, deemed a meritless attempt to delay final disposition of the case, was not taken in good faith.  Accordingly, we deny the motions to appoint counsel and for leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Management Science America, Inc. v. McMula, CA-90-380-R (D.Md. Oct. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.